Citation Nr: 0116529	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  89-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected    post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1969.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

By way of history, in a September 1990 decision, the Board 
denied an evaluation in excess of 30 percent for PTSD, denied 
a permanent and total disability rating for pension purposes, 
and granted a 10 percent evaluation for service-connected 
reflux esophagitis.  The veteran appealed those 
determinations to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In a June 25, 
1992, Memorandum Decision, the Court remanded the PTSD and 
pension issues.  Consistent with the Court's decision, the 
Board remanded such matters to the RO in June 1993, December 
1994, and July 1996.  During the interim, the veteran again 
perfected an appeal with respect to the evaluation assigned 
to service-connected reflux esophagitis, and also perfected 
appeals with respect to the issues of service connection for 
peripheral neuropathy due to Agent Orange exposure and TDIU 
benefits.  In October 1998, the RO granted the veteran's 
claim for pension benefits.   

In an August 1999 decision, the Board denied service 
connection for peripheral neuropathy, claimed as a residual 
of exposure to Agent Orange, and an evaluation in excess of 
10 percent for service-connected reflux esophagitis.  The 
issues of an increased rating for PTSD and for TDIU were 
remanded to the RO for further development and the case has 
now been returned to the Board.  



REMAND

The Board remanded this case to the RO in August 1999 for 
development that was to include a psychiatric examination by 
a panel of two psychiatrists and, if deemed useful, a Social 
and Industrial Survey.  Also, any outstanding, relevant VA 
medical records were to be obtained and associated with the 
claims files.

The record reflects that, while the case was in remand 
status, the veteran underwent VA PTSD examinations in 
September 1999 and November 1999.  The RO determined that 
these examinations did not meet the requirements set forth in 
the Board's August 1999 remand, so additional VA PTSD 
examinations were scheduled.  These examinations were 
performed in March 2000.  The veteran was also afforded a 
Social and Industrial Survey.  The RO associated the 
examination and survey reports with the claims files and 
issued a supplemental statement of the case (SSOC) in 
September 2000.  Although the SSOC lists VA examinations in 
August and September 1999 and in February 2000 under the 
heading "Adjudicative Actions," the only evidence described 
or discussed under the heading "Reasons and Bases" was the 
September 1999 VA examination report.  Thus, it is not clear 
to what extent, if any, the RO considered the other new 
evidence in confirming the prior denials but, in any event, 
the SSOC is found to be inadequate.  See 38 C.F.R. §§ 19.29, 
19.31 (2000).  Additionally, in the August 1999 remand, the 
Board directed the RO to consider the evidence contained in 
the veteran's vocational rehabilitation folder.  It appears 
that this evidence also was not considered by the RO, as it 
was not even mentioned in the SSOC.  The veteran has not 
waived his procedural right for initial RO consideration of 
this additional evidence.  38 C.F.R. § 20.1304(c) (2000).  

It is further noted that in the August 1999 remand, the Board 
directed the RO to ensure that all relevant records of VA 
treatment and/or hospitalization were associated with the 
claims file.  Inasmuch as the reports of the November 1999 
and March 2000 VA examinations and the February 2000 VA 
Social and Industrial Survey reflect that the veteran has 
received ongoing treatment at the VA mental health clinic in 
Gainesville, Florida, those records should have been 
obtained.   

The Court has stated that compliance by the Board and the RO 
with remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the RO 
should review the case and ensure that there has been 
compliance with the new law or take whatever action is needed 
to comply.  

Finally, in the August 1999 remand, the Board directed the RO 
to provide the veteran a Statement of the Case on the issue 
of an earlier effective date for a 10 percent rating for 
reflux esophagitis.  This has not been done.  As noted in the 
last remand, if a claim has been placed in appellate status 
by the filing of a Notice of Disagreement, the Board must 
remand the claim to the RO for preparation of a Statement of 
the Case as to that claim.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey, 7 Vet. App. at 408-10; see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (July 24, 1992).

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to either 
of his service-connected disabilities 
that have not already been obtained.  In 
any event, the RO must obtain all of the 
veteran's records that are not currently 
on file from the VA mental health clinic 
in Gainesville, Florida and any other 
relevant VA medical records not now on 
file.   The RO should also make 
reasonable efforts to obtain legible 
copies of the veteran's medical records 
from any other sources adequately 
identified whose records have not 
previously been secured.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the records sought, it shall notify the 
appellant that it has been unable to 
obtain such records by identifying the 
records not obtained, explaining the 
efforts used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  

3.  The RO should issue a Statement of 
the Case on the issue of an earlier 
effective date for a 10 percent rating 
for service-connected reflux esophagitis.  

4.  Thereafter, the RO should review the 
claims files to ensure that all of the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO must also ensure 
that any other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues on appeal.  The RO must consider 
all relevant evidence, including but not 
limited to all VA examination reports 
from 1999 to the present, the VA Social 
and Industrial Survey report, material in 
the veteran's Vocational Rehabilitation 
folder, and any additional medical 
records obtained pursuant to this remand.  
If any benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished an SSOC.  The SSOC 
must contain a discussion of the evidence 
received subsequent to the SSOC of 
October 1998 and any relevant information 
in the Vocational Rehabilitation folder, 
any applicable laws and regulations not 
previously provided, and adequate reasons 
for the determinations. No inferences 
should be drawn from this remand as to 
the ultimate outcome in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


